Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00635-CR

                                        IN RE Juan M. GARCIA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 25, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Juan M. Garcia filed this pro se petition for writ of mandamus on September 18,

2013, complaining of the trial court’s failure to rule on various motions pending in his criminal

case. Relator has been appointed trial counsel to represent him in connection with the pending

criminal charges. We conclude that any original proceeding on the issue presented should be

presented by relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se mandamus petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]




1
 This proceeding arises out of Cause No. 2012CR0797, styled The State of Texas v. Juan M. Garcia, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                        04-13-00635-CR


1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-